Exhibit 10.3

 

 

To:

  

SunPower Corporation

3939 N. First Street

San Jose, CA 95134

Attn: Dennis Arriola/CFO

Telephone: (408) 240-5574

Facsimile: (408) 240-5404

 

From:

  

Credit Suisse International

One Cabot Square

London E14 4QJ

England

Re:    Additional Convertible Debenture Hedge Transaction Date:   

April 5, 2010

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse
International (“Dealer”), represented by Credit Suisse AG, New York Branch
(“Agent”) and SunPower Corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Base Indenture, dated as of February 7, 2007,
between Counterparty and Wells Fargo Bank, National Association, as trustee (the
“Base Indenture”), as supplemented by the Fourth Supplemental Indenture, dated
as of April 1, 2010 (the “Fourth Supplemental Indenture”, and, together with the
Base Indenture, the “Indenture”) relating to the USD 250,000,000 principal
amount of 4.50% senior convertible debentures due 2015 (the “Convertible
Debentures”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. The Transaction
shall be the only transaction under the Agreement. References herein to sections
of the Indenture are based on the draft of the Indenture most recently reviewed
by the parties at the time of execution of this Confirmation. If any relevant
sections of the Indenture are changed, added or renumbered between the execution
of this Confirmation and the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. The parties further acknowledge
that references to the Indenture herein are references to the Indenture as in
effect on the date of its execution and if the Indenture is amended following
its execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency – Cross Border) as
published by ISDA as if Dealer and Counterparty had executed an agreement in
such form on the date hereof (but without any Schedule except for (i) the
election of Loss and Second Method and US Dollars (“USD”) as the Termination
Currency, (ii) the replacement of the word “third” in the last line of
Section 5(a)(i) with the word “first”, (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to the Counterparty and
Dealer, each with a “Threshold Amount” of USD25 million and 2% of Dealer’s
shareholders’ equity, respectively, (iv) the deletion of the phrase “, or
becoming capable at such time of being declared,” in the seventh line of
Section 5(a)(vi) of the Agreement and (v) the election that “Credit Event Upon
Merger” under Section 5(b)(iv) shall apply to the Counterparty and Dealer).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   April 5, 2010

Effective Date:

   April 9, 2010

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Class A Common Stock of Counterparty, par value USD0.001 per share
(Ticker Symbol: “SPWRA”).

Number of Options:

   The number of Optional Securities (as defined in the Purchase Agreement (as
defined below)) in denominations of USD1,000 principal amount purchased by the
initial purchasers pursuant to the Purchase Agreement. For the avoidance of
doubt, the Number of Options outstanding shall be reduced by each exercise of
Options hereunder.

Option Entitlement:

   As of any date, a number of Shares per Option equal to the “Conversion Rate”
(as defined in the Indenture, but without regard to any adjustments to the
Conversion Rate or Conversion Price (as defined in the Indenture) pursuant to
Section 7.07(b) or 7.08(h) of the Fourth Supplemental Indenture) as of such
date.

Number of Shares:

   The product of the Number of Options, the Applicable Percentage and the
Option Entitlement.

 

2



--------------------------------------------------------------------------------

Applicable Percentage:

   50%

Premium:

   USD4,512,000

Premium Payment Date:

   The Effective Date

Exchange:

   Nasdaq Global Select Market

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Date:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Debentures that are not Relevant Convertible
Debentures under, and as defined in, the confirmation between the parties hereto
regarding the Convertible Debenture Hedge Transaction dated as of March 25, 2010
(the “Base Convertible Debenture Hedge Transaction Confirmation”) (such
Convertible Debentures, each in denominations of USD1,000 principal amount, the
“Relevant Convertible Debentures” for such Conversion Date). For purposes of
determining whether any Convertible Debentures will be Relevant Convertible
Debentures hereunder or under the Base Convertible Debenture Hedge Transaction,
Convertible Debentures that are converted pursuant to the Indenture shall be
allocated first to this Confirmation until all Options hereunder are exercised.

Exercise Period:

   The period from and excluding the Trade Date to and including the Expiration
Date.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Debentures remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

Automatic Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Debentures for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

Notice Deadline:

   5:00 PM, New York City time, on the Scheduled Trading Day immediately
preceding the scheduled first day of the “Settlement Averaging Period” (as
defined in the Indenture) for the Options being exercised; provided that in
respect of Options relating to Relevant Convertible Debentures with a Conversion
Date occurring on or after December 15, 2014 (the “Early Conversion Date”), the
Notice Deadline is 5:00 PM, New York City time, on the second Scheduled Trading
Day immediately preceding the Maturity Date.

 

3



--------------------------------------------------------------------------------

Notice of Exercise:

  

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment in respect of any exercise of Options
hereunder unless Counterparty notifies Dealer in writing on or prior to the
Notice Deadline in respect of such exercise of (i) the number of Options being
exercised on such Exercise Date and (ii) the scheduled first day of the
Settlement Averaging Period for the Relevant Convertible Debentures and the
scheduled Settlement Date. For the avoidance of doubt, if Counterparty fails to
give such notice when due in respect of any exercise of Options hereunder,
Dealer’s obligation to make any payment or delivery in respect of such exercise
shall be permanently extinguished, and late notice shall not cure such failure.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

  

To:   Credit Suisse AG, New York Branch

  

Eleven Madison Avenue

  

New York, NY 10010-3629

  

  Telephone:     (212) 325 8676 / (212) 538 5306

  

  Facsimile:       (212) 325 8173

Settlement Terms:   

Settlement Date:

  

For any Exercise Date, the settlement date for the cash to be paid in respect of
the Relevant Convertible Debentures for the Conversion Date occurring on such
Exercise Date under the terms of the Indenture.

Delivery Obligation:

  

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date the Cash Settlement Amount for such Exercise Date.

Cash Settlement Amount:

  

For any Exercise Date, an amount of cash equal to the product of (i) the
Applicable Percentage, (ii) the sum of the Daily Cash Amounts for all Valuation
Dates for such Exercise Date and (iii) the Number of Options exercised on such
Exercise Date. In no event will the Cash Settlement Amount be less than zero.

Valuation Dates:

  

For each Exercise Date, if such Exercise Date occurs prior to the Early
Conversion Date, each of the number of consecutive Trading Days commencing on
and including the third Trading Day following such Exercise Date equal to the
Number of Valuation Dates, and, if such Exercise Date occurs on or after the
Early Conversion Date, each of the number of consecutive Trading Days commencing
on and including the thirty-second (32nd) Scheduled Trading Day immediately
preceding the Maturity Date equal to the Number of Valuation Dates.

 

4



--------------------------------------------------------------------------------

Daily Cash Amount:

  

For any Valuation Date for any Exercise Date, (i) the amount, if any, by which
(x) the Daily Value for such Valuation Date exceeds (y) USD1,000 divided by the
Number of Valuation Dates.

Daily Value:

  

For any Valuation Date for any Exercise Date, (i) the product of the Option
Entitlement and the VWAP Price on such Valuation Date divided by (ii) the Number
of Valuation Dates.

Number of Valuation Dates:

  

30

VWAP Price:

  

For any Valuation Date, the volume weighted average price per Share on the
principal exchange or over-the-counter market on which the Shares are then
listed or traded, from 9:30 a.m. to 4:00 p.m. (New York City time) on that
Valuation Date as then displayed under the heading “Bloomberg VWAP” on Bloomberg
Page SPWRA <Equity> AQR, or if such volume weighted average price is not
available, the Calculation Agent’s reasonable, good faith estimate of the volume
weighted average price of the Shares on such Valuation Date determined after
consultation with the Issuer.

Trading Day:

  

A day on which (i) there is no Market Disruption Event and (ii) the Exchange or,
if the Shares not listed on the Exchange, the principal other U.S. national or
regional securities exchange on which the Shares are then listed, is open for
trading or, if the Shares are not so listed, any Business Day. A “Trading Day”
only includes those days that have a scheduled closing time of 4:00 p.m. (New
York City time) or the then standard closing time for regular trading on the
relevant exchange or trading system.

Scheduled Trading Day:

  

A day that is scheduled to be a Trading Day.

Market Disruption Event:

  

Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:

  

“Market Disruption Event” means, (1) a failure by the primary exchange or
quotation system on which the Shares trade or are quoted to open for trading
during its regular trading session, (2) the occurrence or existence for more
than one half hour period in the aggregate on any Scheduled Trading Day for the
Shares of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the Exchange or otherwise) in
the Shares or in any options, contracts or future contracts relating to the
Shares, and such suspension or limitation occurs or exists at any time before
1:00 p.m. (New York City time) on such day or (3) the occurrence or existence of
a Regulatory Disruption.

 

5



--------------------------------------------------------------------------------

Regulatory Disruption:

  

Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M), for Dealer to refrain from or decrease any
market activity in connection with the Transaction. Dealer shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Valuation Dates affected by it.

Adjustments:   

Method of Adjustment:

  

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 7.08(a), 7.08(b), 7.08(c), 7.08(d),
7.08(e) or 7.08(g) of the Fourth Supplemental Indenture (an “Adjustment Event”),
the Calculation Agent shall make the corresponding adjustment in respect of any
one or more of the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment of the Transaction, to
the extent an analogous adjustment is made under the Indenture. Immediately upon
the occurrence of any Adjustment Event, Counterparty shall notify the
Calculation Agent of such Adjustment Event; and once the adjustments to be made
to the terms of the Indenture and the Relevant Convertible Debentures in respect
of such Adjustment Event have been determined, Counterparty shall immediately
notify the Calculation Agent in writing of the details of such adjustments.

Extraordinary Events:   

Merger Events:

  

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 5.1 or 5.2
of the Base Indenture or Section 7.09 of the Fourth Supplemental Indenture.

Consequences of Merger Events:

  

Notwithstanding Sections 12.2 of the Equity Definitions, upon the occurrence of
a Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction, to
the extent an analogous adjustment is made under the Indenture in respect of
such Merger Event; provided that such adjustment shall be made without regard to
any adjustment to the Conversion Rate for the issuance of additional Shares as
set forth in Section 7.07(b) or 7.08(h) of the Fourth Supplemental Indenture.

 

6



--------------------------------------------------------------------------------

Notice of Merger Consideration:

  

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions”; (ii) by adding the phrase “or public announcement of” immediately
after the phrase “due to the promulgation of or” in the third line thereof and
adding the phrase “formal or informal” before the word “interpretation” in the
same line; and (iii) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date”.

(b)    Insolvency Filing:

  

Applicable

(c)    Hedging Disruption:

  

Applicable

(d)    Increased Cost of Hedging:

  

Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
hereby amended by adding the parenthetical “(including without limitation the
volatility risk)” after the word “risk” in the fifth line thereof.

 

7



--------------------------------------------------------------------------------

(e)    Failure to Deliver:

  

Not Applicable

Hedging Party:

  

Dealer

Determining Party:

  

Dealer

Non-Reliance:

  

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

3. Calculation Agent:

  

Dealer. Upon request, the Calculation Agent shall provide to either party hereto
(and any advisers to such party as requested) a reasonably detailed explanation
of any calculation or determination hereunder. The Calculation Agent shall
provide notice to the parties of any calculation or determination hereunder as
soon as commercially reasonably practicable following making such calculation or
determination. Each party shall have the right to bring to the attention of the
Calculation Agent any facts that such party feels may result in an adjustment or
determination hereunder.

4. Account Details:

 

Dealer Payment Instructions:

 

The Bank of New York

SWIFT: IRVTUS3N

Bank Routing: 021 000 018

Account Name: Credit Suisse NY Branch

Account No.: 890-0374-179

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

5. Offices:

The Office of Dealer for the Transaction is:

Credit Suisse International

One Cabot Square

London E14 4QJ

England

The Office of Counterparty for the Transaction is:

SunPower Corporation

3939 N. First Street

San Jose, CA 95134

 

8



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

(a)    Address for notices or communications to Counterparty:

To:

   SunPower Corporation    3939 N. First Street    San Jose, CA 95134

Attn:

   Dennis Arriola/CFO

Telephone:

   (408) 240-5574

Facsimile:

   (408) 240-5404

With a copy to:

  

Attn:

   Bruce Ledesma/GC

Facsimile:

   (510) 540-0552

(b)    Address for notices or communications to Dealer:

To:

   Credit Suisse AG, New York Branch    Eleven Madison Avenue    New York , NY
10010-3629

Telephone No:

   (212) 325 8676 / (212) 538 5306

Facsimile:

   (212) 325 8173

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument other than the Transaction)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including FASB Statements 128, 133 (as amended), 149 or 150, EITF
Issue No. 00-19, 01-6 or 03-6 (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

 

9



--------------------------------------------------------------------------------

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to perform its obligations hereunder in
compliance with the laws of the jurisdiction of Counterparty’s incorporation.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 3 of the Purchase Agreement dated as of March 25,
2010 between Counterparty and Deutsche Bank Securities Inc., as representative
of the Initial Purchasers party thereto (the “Purchase Agreement”) are true and
correct as of the Trade Date and the Effective Date and are hereby deemed to be
repeated to Dealer as if set forth herein.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

(e) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(f) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

 

10



--------------------------------------------------------------------------------

8. Other Provisions:

(a) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer in accordance with the advice of outside
counsel, the Shares (the “Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the U.S.
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering, (B) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(a) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
to enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. For the
avoidance of doubt, under no circumstances shall Counterparty be obligated to
make the election described in clause (iii) of the preceding sentence.

(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 9.1% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(b) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

 

11



--------------------------------------------------------------------------------

(c) Additional Termination Events. (i) The occurrence of (A) an event of default
with respect to Counterparty under the terms of the Convertible Debentures as
set forth in Section 5.01 of the Fourth Supplemental Indenture or (B) an
Amendment Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Debentures governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Debentures (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Debentures to amend, in each case without the prior
consent of Dealer.

(ii) If at any time the senior unsecured debt of Dealer is rated Baa1 or lower
by Moody’s Investor Services, Inc. (“Moody’s”) or BBB+ or lower by Standard and
Poor’s Rating Services (“S&P”) (a “Ratings Downgrade”), then an Additional
Termination Event, with Counterparty as the sole Affected Party, the Transaction
as the sole Affected Transaction and Counterparty as the party entitled to
designate an Early Termination Date, shall occur on the date three Exchange
Business Days following the occurrence of such Ratings Downgrade (the “Downgrade
Deadline”) unless, on or prior to the Downgrade Deadline, either (i) Dealer has
agreed to provide collateral to Counterparty on a mark-to-market basis to secure
Dealer’s obligations hereunder on terms commercially reasonably acceptable to
Counterparty and Dealer or (ii) Dealer shall have transferred and assigned its
obligations hereunder to a person with (or whose obligations hereunder are fully
and unconditionally guaranteed by a person with) a credit rating of A2 or higher
from Moody’s and A or higher from S&P (and Counterparty agrees that it will not
object to any such transfer and assignment). In the case of clause (i), eligible
collateral shall include cash, cash equivalents and equity securities of
Counterparty, including without limitation Shares and any warrants issued by
Counterparty, and any other collateral reasonably acceptable to Counterparty,
and the Calculation Agent shall make all determinations of exposure and
collateral value.

(d) Right to Extend. Dealer may postpone any Settlement Date or any other date
of valuation or delivery by Dealer to a date no later than the Final Disruption
Date to an Exercise Date occurring on the Expiration Date, in the case of a date
of valuation, or the date one Settlement Cycle following the Final Disruption
Date applicable to an Exercise Date occurring on the Expiration Date, in the
case of a date of delivery, with respect to some or all of the relevant Options
(in which event the Calculation Agent shall make appropriate adjustments to the
Delivery Obligation), if Dealer determines, in its reasonable discretion, that
such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market or the stock borrow market or other relevant
market or to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

(e) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld; provided
that Dealer may transfer or assign without any consent of Counterparty its
rights and obligations hereunder, in whole or in part, to any person with (or
whose obligations hereunder are fully and unconditionally guaranteed by a person
with) a credit rating of “A” or higher from Standard and Poor’s Rating Services
or “A2” or higher from Moody’s Investor Services, Inc.; provided further that at
any time at which (1) the Equity Percentage exceeds 8%, (2) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or any state or federal bank holding company or banking
laws, or other federal, state or local regulations or regulatory orders
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable

 

12



--------------------------------------------------------------------------------

Laws (including, without limitation, “interested stockholder” or “acquiring
person” status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 2% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”), or (3) a Hedging Disruption has occurred and is continuing, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party in accordance with the requirements set forth above after using its
commercially reasonable efforts on pricing terms reasonably acceptable to Dealer
such that an Excess Ownership Position or a Hedging Disruption, as the case may
be, no longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
shall be made pursuant to Section 6 of the Agreement as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Counterparty shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(g) Netting and Set-off.

(i) If on any date cash would otherwise be payable or Shares or other property
would otherwise be deliverable hereunder or pursuant to the Agreement or
pursuant to any other agreement between the parties by Counterparty to Dealer
and cash would otherwise be payable or Shares or other property would otherwise
be deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Dealer to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

(ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Dealer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Dealer or any affiliate of Dealer may have to or
against Counterparty hereunder or under the Agreement against any right or
obligation Dealer or any of its affiliates may have against or to Counterparty,
including without limitation any right to receive a payment or delivery pursuant
to any provision of the Agreement or hereunder. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of the same type, such obligation and right shall be set off in kind. In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of any other type, the value of each of such
obligation and such right shall be determined by the Calculation Agent and the
result of such set-off shall be that the net obligor shall pay or deliver to the
other party an

 

13



--------------------------------------------------------------------------------

amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation. In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent. If an obligation or
right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.

(iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(g)) or any other agreement between the parties to the
contrary, (A) Counterparty shall not net or set off its obligations under the
Transaction, if any, against its rights against Dealer under any other
transaction or instrument and (B) in the event of bankruptcy or liquidation of
Counterparty, neither party shall have the right to set off any obligation that
it may have to the other party under the Transaction against any obligation such
other party may have to it under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise. Dealer
will give notice to Counterparty of any netting or set off effected under this
provision.

(h) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any funds to or from Counterparty, Dealer may designate any
of its affiliates to purchase, sell, receive or deliver such funds and otherwise
to perform Dealer’s obligations in respect of the Transaction and any such
designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(k) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OF ITS AFFILIATES OR
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(l) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

(m) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(n) Role of Agent. Credit Suisse AG, New York Branch, in its capacity as Agent
will be responsible for (A) effecting this Transaction, (B) issuing all required
confirmations and statements to Dealer and Counterparty, (C) maintaining books
and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with this Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

 

14



--------------------------------------------------------------------------------

(i) Agent is acting in connection with this Transaction solely in its capacity
as Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. Agent shall have no responsibility or personal liability to Dealer
or Counterparty arising from any failure by Dealer or Counterparty to pay or
perform any obligations hereunder, or to monitor or enforce compliance by Dealer
or Counterparty with any obligation hereunder, including, without limitation,
any obligations to maintain collateral. Each of Dealer and Counterparty agrees
to proceed solely against the other to collect or recover any securities or
monies owing to it in connection with or as a result of this Transaction. Agent
shall otherwise have no liability in respect of this Transaction, except for its
gross negligence or willful misconduct in performing its duties as Agent.

(ii) Any and all notices, demands, or communications of any kind relating to
this Transaction between Dealer and Counterparty shall be transmitted
exclusively through Agent at the following address:

Credit Suisse AG, New York Branch

Eleven Madison Avenue

New York, NY 10010-3629

For payments and deliveries:

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

For all other communications:

Facsimile No.: (212) 325 8173

Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886

(iii) The date and time of the Transaction evidenced hereby will be furnished by
the Agent to Dealer and Counterparty upon written request.

(iv) The Agent will furnish to Counterparty upon written request a statement as
to the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

(v) Dealer and Counterparty each represents and agrees (A) that this Transaction
is not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into this
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

(vi) Dealer is regulated by The Securities and Futures Authority and has entered
into this Transaction as principal. The time at which this Transaction was
executed will be notified to Counterparty (through the Agent) on request.

 

15



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse AG, New York Branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

Dealer is regulated by the Financial Services Authority.

 

CREDIT SUISSE INTERNATIONAL By:  

/s/ SHUI WONG

Name:   Shui Wong Title:   Authorized Signatory By:  

/s/ JOYCE LIM

Name:   Joyce Lim Title:   Authorized Signatory CREDIT SUISSE AG, NEW YORK
BRANCH, acting solely as Agent in connection with the Transaction By:  

/s/ LORI PANZARINO

Name:   Lori Panzarino Title:   Vice President By:  

/s/ LOUIS J. IMPELLIZERI

Name:   Louis J. Impellizeri Title:   Authorized Signatory Confirmed and
Acknowledged as of the date first above written: SUNPOWER CORPORATION By:  

/s/ DENNIS V. ARRIOLA

Name:   Dennis V. Arriola Title:  
Senior Vice President and Chief Financial Officer